—Orders of disposition, Family Court, Bronx County (Cira Martinez, J.), entered on or about January 27, 1999 and February 22, 1999, respectively, which adjudicated appellants juvenile delinquents, upon a fact-finding determination that they had each committed acts which, if committed by an adult, would constitute sexual abuse in the first degree (two counts) and unlawful imprisonment in the second degree, and placed each of them on probation for a period of 2 years, with counseling, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. The question *274of the complainant’s credibility, including inconsistencies in her testimony, was properly presented to the trier of fact and there is no basis upon which to disturb its determinations. The sexual gratification element could readily be inferred from appellants’ conduct itself, for which no innocent explanation was presented by the evidence (Matter of Troy B., 270 AD2d 107). The evidence clearly established that appellant Lamont V.’s restraint of the complainant was for the purpose of intentionally aiding appellant Andre N. in committing a sexual attack (see, Matter of Simone J216 AB2d 252).
The court’s rulings concerning the scope of redirect and recross-examination were proper exercises of discretion (see, People v Melendez, 55 NY2d 445, 451).
We have considered and rejected appellants’ other arguments. Concur — Mazzarelli, J. P., Andrias, Saxe, Buckley and Friedman, JJ.